201 F.3d 353 (5th Cir. 2000)
IFEANYI CHARLES ANTHONY OKPALOBI, doing business as Gentilly Medical Clinic for Women, Plaintiff-AppelleeandCAUSEWAY MEDICAL SUITE; BOSSIER CITY MEDICAL SUITE; HOPE MEDICAL GROUP FOR WOMEN, DELTA WOMEN'S CLINIC; WOMEN'S HEALTH CLINIC; JAMES DEGUERCE; A JAMES WHITMORE, III, Intervenors-Appelleesv.MIKE FOSTER, Governor of the State of Louisiana; STATE OF LOUISIANA, Substituted in place of Kenneth Duncan, Treasurer of the State of LA, Defendants-Appellants
No. 98-30228
IN THE UNITED STATES COURT OF APPEALS, FIFTH CIRCUIT
January 6, 2000

Appeal from the United States District Court for the Eastern District of Louisiana; G. Thomas Porteous, Jr., Judge.
(Opinion September 17, 1999, 5 Cir., 1999, 190 F.3d 337)
Before KING, Chief Judge, JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, WIENER, BARKSDALE, EMILIO M. GARZA, DeMOSS, BENAVIDES, STEWART, PARKER and DENNIS, Circuit Judges.

BY THE COURT:

1
A majority of the judges in active service having determined, on the court's own motion, to rehear this case en banc,


2
IT IS ORDERED that this cause shall be reheard by the court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.